Fishing activities of Community and third-country fishing vessels (debate)
The next item is the report by Philippe Morillon, on behalf of the Committee on Fisheries, on the proposal for a Council regulation concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters - C6-0236/2007 -.
Member of the Commission. - Madam President, first of all allow me to thank the rapporteur for his work on this report. Since the adoption of the Council Regulation on fisheries outside community waters in 1994, many conditions have changed and international obligations have increased for the authorisation of Community vessels outside Community waters.
This proposal has, therefore, been put forward as part of the 2006-2008 Action Plan for simplifying and improving the common fisheries policy. The aims of the proposal reflect that spirit by integrating existing legislation into one regulation, while ensuring that the rules applying to Community vessels in third-country waters are applied equally to third-country vessels in Community waters.
Many provisions are unchanged regarding the current system of issuing fishing authorisations. The major new points of the proposal can be summarised as follows. Firstly, all fisheries agreements under which Community vessels fish are included in the scope of the proposal, those being fisheries partnership agreements, bilateral fisheries agreements, agreements in the context of regional fisheries management organisations and private agreements. This wide scope is essential, as all flag states under the United Nations Convention on the Law of the Sea are responsible for the vessels flying their flags. Consequently, vessels fishing under all kinds of agreements should be included.
Secondly, a mechanism to reallocate under-utilised fishing opportunities has been introduced in order to optimise the utilisation of fishing opportunities under the fisheries agreements. This point was raised during the discussions on most fisheries partnership agreements and is now integrated into each of them in order to increase the value for money under each agreement.
As a last point, I would like to mention the proposed provisional application of fisheries agreements, which will grant the Commission the necessary legal basis to transmit licence applications to third countries prior to the adoption of the Council Regulation concluding the agreement. This will, in most cases, ensure that Community vessels can continue their fishing activities in third-country waters without interruption.
Turning to the report, I would like to comment on the amendments proposed. The Commission can agree to Amendments 1, 3, 5, 11 and 16. As for Amendments 7 to 9 concerning the eligibility criteria, this list has been transformed into a positive list, rather than a negative one, in the first Presidency compromise text. In general terms, the compromise text, however, covers the Committee's concerns, except for the extension of the eligibility criteria regarding infringements in the past 12 months, which is Amendment 8. The Commission finds that this provision should remain unchanged, believing it important as a precautionary measure in case of possible serious infringements.
The Commission cannot accept Amendment 2 on the definition of infringements, as the definition of serious infringements is clear and is set out in Regulation No 1447/99. Regarding the amendment concerning non-transmission of all applications, which is Amendment 12, it should be noted that Article 10 has been deleted as part of the Presidency compromise text. This was done on the basis of the opinion of the Council's legal service, which stated that the Commission has no legal basis to penalise the vessels of Member States as proposed in this article.
The Commission also finds that the Member States' possibility of giving their opinion on any decision is already provided for in Article 9(2) and that any informal procedure prior to or after a negotiation should not be contained in this regulation. Therefore, Amendments 6 and 10 cannot be accepted.
Before closing, I would like to stress the following. Firstly, the daily transmission of catch data is required under the Regulation on electronic logbooks. Secondly, closing a fishery implicitly means that fishing authorisations are no longer valid for the stocks or areas concerned. Thirdly, all fishing activities in mixed fisheries must be considered as affecting the stocks concerned. Fourthly, national legislation determines what can be used as evidence in a court of law. This is why the Commission cannot accept Amendments 13, 14, 15 and 17. Amendment 4 and Amendments 18 and 19 cannot be accepted, since the text proposed by the Commission is correct - in the case of Amendment 4 - or is sufficiently clear - in the case of Amendments 18 and 19.
Equally, I cannot accept Amendments 20 to 24, since the scope of the proposal is to cover all agreements and not just third-country agreements, as I said at the outset. In addition, the reallocation of unused fishing opportunities is necessary in order to ensure the best possible utilisation of the fishing possibilities under the agreement. Such reallocation is best dealt with in the context of the issuing and renewal of licences.
Finally, I would like to stress that this proposal is part of a package containing the proposal on combating IIU fishing, as well as the revision of the Control Regulation to follow later this year. As referred to by the Committee on Fisheries, the Commission will, while keeping transparency and simplification in mind, aim to harmonise these proposals and avoid any overlap between them.
Just to explain: because it is a Commission proposal, the Commission speaks first. I think Mr Morillon was looking as confused as I was.
rapporteur. - (FR) Madam President, nothing surprises me, and in particular nothing surprised me in the Commissioner's communication.
Commissioner, thank you for that very detailed exposé. I would simply like to recall here that the declared objective of the Council's proposal for a regulation is to simplify and improve the procedures for managing fishing authorisations. It was a question of introducing general provisions applicable to all authorisation applications, as you yourself said, Commissioner.
A single procedure for managing all fishing authorisations has been proposed. The sharing of responsibilities between the Commission and the Member States is defined. New eligibility criteria, penalties in the event of infringements and provisions regarding reporting are also proposed. Compliance with the international regulations laid down by the different agreements is strengthened by the introduction of measures requiring Member States to exclude vessels from fishing if they are found to be involved in a serious infringement or if they have been placed on a list for taking part in illegal, unreported and unregulated fishing.
Mrs Stihler had been designated for this report but because the majority of members of the Committee on Fisheries did not agree with her on two points she considered key, she preferred to remove her name from the report. It therefore falls to me to present this draft as Committee chairman. However, I would like, in passing, to thank her for her work and I will leave it to her, when she presents her amendments, to give us the reasons for her decision.
Within the framework of the consultation procedure, in her report which is now mine, the Committee on Fisheries has proposed a number of amendments to the Council's proposal for a regulation, and you gave an exhaustive list of these - not a list but the numbers, Commissioner. These were adopted by a large majority of 19 votes for, 5 against and 2 abstentions. I will only present the main ones here.
Firstly, the regulation should not apply to overseas territories of EU Member States. Secondly, an infringement should not be considered to be serious unless it has been confirmed by a successful prosecution in accordance with the relevant national legislation.
Thirdly, the IUU list should be understood to mean the list of fishing vessels identified in the framework of a RFMO or by the Commission under the Council Regulation establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing - that very important task, Commissioner, which you are personally rather keen on.
Fourthly, the Commission shall not refuse to transmit applications to the authorising authority without having given the Member States the opportunity to submit their observations.
Fifthly, the Commission may not refuse to pass on applications unless it comes to the Commission's knowledge, on the basis of duly substantiated facts, that a Member State has not complied with its obligations under a particular agreement.
Sixthly and finally, Community fishing vessels for which a fishing authorisation has been issued shall transmit to their competent national authority the data concerning their catches and fishing effort with a frequency appropriate to the agreement and fishery concerned. The transmission requirements shall be compatible with those contained in the e-logbook regulation.
I will leave it to my colleagues to talk more about some of these amendments, because some of them are the authors.
on behalf of the PPE-DE Group. - (ES) Madam President, in general terms, apart from some aspects on which the Committee on Fisheries, in agreement with the Council, has corrected the Commission in order to avoid excess discretion, we support the fundamental aspects of this proposal, the objective of which is for there to be a single framework for the Community system of authorisations for vessels operating outside Community waters.
The Group of the European People's Party (Christian Democrats) and European Democrats is therefore going to vote against the amendments already rejected by the Committee on Fisheries that have been tabled again with 40 signatures, which go precisely in the opposite direction, in that they insist that agreements on exchanges of quotas should remain outside the general legislation on licences to fish.
In my opinion, given that the Court of Auditors' report on the shortcomings of the control policy is still making the headlines and it has been decided to tackle once and for all the fight against illegal fishing, it is not very acceptable to claim that some agreements should continue to be outside a general framework that is very necessary as a basic legal guarantee of equal and non-discriminatory treatment, both among operators and among Member States.
It should also be pointed out that we are immersed in working on an integrated and coordinated focus for the different Community policies, in particular maritime policy, a focus that Parliament has fully supported, as well as the even more necessary process of simplifying Community legislation.
In this respect, it should not be forgotten that we are talking about more than 9 000 vessels that operate under the different agreements and regional fisheries organisations, which means processing more than 16 000 fishing authorisations, as no agreement, in either the North or the South, is exempt from this obligation.
If it is time for anything, then, it is time to harmonise and simplify a framework to make it as standardised as possible and not to continue creating differences that only make monitoring difficult and generate mistrust of the rules.
on behalf of the PSE Group. - Madam President, I am glad to have the opportunity to speak on the Morillon report on fishing authorisations - or I should say the ex-Stihler report. As the original rapporteur, I was compelled to remove my name from the report when the Committee on Fisheries rejected my key amendments. The report was supposed to simplify fishing authorisations. Instead, the Commission over-reached itself with an unnecessary article awarding itself the right to reallocate fishing quotas.
If supported unamended, this report will unjustly discriminate against northern countries and their historic fishing rights and jeopardise relative stability. To give the Commission carte blanche to reallocate fishing opportunities beggars belief, especially when fishing opportunities are scarcer. We have to ask ourselves whether we are facing a fishing free-for-all in the North Sea. This is not in the interests of Scottish fishermen, nor is it in the interests of protecting and conserving stocks. The next review of the common fisheries policy is due by 2012 and this report is a wake-up call that historic fishing rights are under threat in the North and Baltic Seas. I have retabled key amendments for the plenary and urge colleagues to support them. If these amendments are defeated, I urge voting against this report.
Madam President, I wish to begin by congratulating Mr Morillon on taking over this report on behalf of the committee, but I really have to commiserate with Ms Stihler, because she did a lot of work and then, as we heard, she had to withdraw her name from the report. That is always a great cause for frustration, after a rapporteur has put a great deal of hard work into the preparation of a complex bit of work like this. But I can well understand her reasons for doing so.
While few in this Parliament would argue with any proposal that seeks to enhance fisheries compliance, it is of major concern to me that Article 13 of the report, which deals with under-utilisation of fisheries opportunities, will simply provide the Commission with the right to reallocate fishing opportunities from one Member State to another. This would clearly undermine the entire concept of relative stability and as such would destabilise one of the core principles of the common fisheries policy. In fact, Article 13 is something of a Trojan horse, as it seems to have more to do with gaining access to fishing opportunities previously allocated to other Member States than with reducing bureaucracy and red tape and improving compliance, which I thought the report was all about.
I know that in the Fisheries Council the UK, Germany, France, the Netherlands and Denmark have all expressed similar concerns, so, as Ms Stihler said, this is a resurrection of the old North-South divide, which I thought had disappeared long ago, and that is something that we do not want to see coming back. I very much hope - contrary to what Commissioner Borg told us in his earlier remarks - that tomorrow Parliament will vote in favour of Amendments 20, 21, 22 and 23, tabled by Ms Stihler and signed by 40 MEPs.
(ES) Thank you, Madam President. Mr Stevenson, I am sure that we are going to vote against the amendments that you have just mentioned, and I do not have any doubt that this North-South situation is completely new to you. So far you have only experienced the situation in the North and we have experienced the situation in the South. We would now like to experience something of the situation in the North, because it seems to us that it works well for you in the North, and therefore those of us in the South would like to share some of it.
I would firstly like to congratulate the Commission for agreeing to simplify the text of the proposal as it is true that the first version had some elements that were difficult to accept. The review of the control Regulation, the Agreement with Greenland and something that the Commissioner mentioned, the proposal for a Regulation on IUU fishing, all enable the scope of this proposal to be limited.
I am sure that tomorrow my group will, as it did in committee, vote against those amendments that aim to avoid the adoption of a general mechanism for using surplus fishing opportunities, something that we have always advocated, just as we have always been in favour of the need to have a uniform system for using surplus fishing opportunities that applies to all agreements, not just to southern agreements, which was the Council's commitment when it ratified the Partnership Agreement with Greenland. Consequently, I think that I can say that my group will vote against those amendments that are an attempt to make this system apply only to southern agreements and not to northern agreements. Therefore I think that we are going to apply it to all of them, so all of us will feel more comfortable.
Regarding Article 12, we agree with there being an interim procedure for allocating licences before the Council adopts the decision ratifying the agreement, for and we think that a legal solution needs to be found this issue. We therefore agree with the Commission on the need to have a mechanism that ensures that fishing opportunities are not put at risk, as stated in Article 12, if the process of ratifying a fisheries agreement has not been completed.
Madam President, according to the Commission, the aim of this proposal is to serve the objectives of the common fisheries policy and to allow the Community to better ensure compliance with its international obligations.
The Community fishing fleet is active in the territorial waters of around 20 countries under the scope of bilateral agreements. But as we seek to manage our fisheries sustainably by limiting fishing in the European Community waters, we should be careful not to export the problem of over-fishing by handing out authorisations for vessels to freely exploit waters of third countries.
As I pointed out to Commissioner Borg only last month, we must pay particular attention to our international moral obligations to Africa. Unsustainable exploitation of marine resources in Africa's oceans on a massive scale is causing the collapse of fisheries, the loss of critical ecosystems and the extinction of marine wild life. A large part of the problem is unreported illegal and unregulated fishing by the EU and other fishing companies. In 2005 alone an estimated 40% of fish were caught without licence or in violation of regulations in the waters of Guinea-Bissau.
Member of the Commission. - Madam President, first of all on the issue of the inclusion of overseas countries and territories, I wish to clarify that the regulation does not apply to them, since the scope of the proposal does not cover vessels flagged with overseas countries and territories. However, it does apply to the outermost regions, which are considered Community waters.
I agree with those who have supported this proposal as it stands, with its wide scope in order to make all agreements more effective and to ensure more value for money, in line with the overall objectives set by the Committee on Fisheries itself and others, like the Court of Auditors.
On the amendments, let me again say that some of the amendments are accepted, as I indicated. Others have been overtaken by virtue of the first Presidency compromise text or because the proposed amendments are already provided for elsewhere in the regulation or in some other legal provisions.
I would like to repeat that all fisheries agreements under which Community vessels fish are to be included in the scope of the proposal. This is essential, because the states party to the United Nations Convention on the Law of the Sea, as I said before, are responsible for the vessels flying their flags.
Secondly, the reallocation of under-utilised fishing opportunities is there to optimise utilisation of fishing opportunities under the fisheries agreements. This is, after all, only proper management of fisheries agreements and it will not undermine relative stability, given that Article 13(6) of the proposal states the following: 'Transmission of applications in accordance with this article shall not in any way affect the future allocation of fishing opportunities amongst Member States.' So it will be a reallocation to maximise the fishing opportunities granted or available under fishing agreements and not a means whereby a precedent would be set which would undermine relative stability.
Finally, I would also like to say that this provision is becoming a regular feature of fisheries partnership agreements with third countries and it has also been included, with the agreement of the Council, in the Greenland agreement.
rapporteur. - (FR) Madam President, I will probably not need all that time to say that this debate will have been worthwhile and that the fact that some of our colleagues have tabled amendments despite the nearly unanimous vote, made it possible.
You will have realised, Commissioner, that there are two concerns on this matter. You replied in part to the first concern expressed, which is the maintenance of relative stability. That is the purpose of amendments 20 to 24 tabled by our colleagues. The second concern is the one expressed by Mrs Stihler, namely that with this revision of the regulation, there could be unreasonable exploitation of fish stocks, in particular the fish stocks of third countries. Some of my fellow Members here have echoed this and that is why they signed.
I think I can say, regarding this, that there is nothing in the text of the report that will be voted on tomorrow that could give rise to this concern, but it is up to our fellow Members tomorrow to decide because I think, Madam President, that you are going to announce that this report will be put to the vote tomorrow.
The debate is closed.
The vote will take place on Thursday, 10 April 2008.